Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2022 has been entered.  Claims 1-4 and 7-15 are pending. Claims 1-4 and 7-15 are rejected as set forth below. 
Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3, line 7 recites “the cove”. Examiner presumes this should read – the cover --.  
Claim 9 is objected to because of the following informalities:  Claim 9 recites “an end of one of the length adjustable support member”. Examiner presumes this should read – an end of one of the length adjustable support members --.  
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, limitations of claims 13 and 14 must be shown or the feature(s) canceled from the claim(s). It is unclear from the drawings how the   No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4,8, 10 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a pair of length adjustable support members” while claim 2 recites “the length adjustable member”. Examiner presumes “length adjustable member” in claim 2 is the same as “length adjustable support member” in claim 1 and it should be amended for consistency. Furthermore, there is insufficient antecedent basis for this limitation in claim 2, as claim 1 introduces a pair and not a singular member. 
Similar to claim 2, there are inconsistencies between “length adjustable support members” of claim 1 and “length adjustable member” as recited in claim 3 and 4 as well. Furthermore, claim 3 recites “a second length adjustable support member” and claim 4 recites “a second proximal end length adjustable support member”. Examiner presumes that claims 3 and 4 are not adding additional length adjustable support members to the pair of support members recited in claim 1 and that these claims should be amended for consistency.
Claim 12 recites “and the roller is and the roller laterally from a position”. This language is unclear and confusing. 
Claim 13 recites that the track is positioned inside the housing at a first position and the roll and the housing are slidable from the first position to a second position. It is unclear how the track can be fixed inside the housing and allow the roll and the housing to slide from a first position to a second position. 
Claim 14 recites that the track is mounted inside the housing and the roller and housing a slidably laterally such that the roller and housing are outside the housing. It is unclear how the housing is slidably laterally and able to be outside of itself. This language is confusing and the examiner does not know what is being claimed. 
Dependent claims are rejected as depending from a rejected claim.
Claims are being examined as best understood. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li 2006/0049656 in view of Ghazali 2006/0086470.
In regard to claim 1, with reference to Figures 1-2, Li ‘656 discloses a cover usable with a vehicle, comprising:
A track (1121)
A roller construct (31) slidably mounted to the track (1121), the roller construct comprising a roller (33)
A cover (32) that rolls and unrolls about the roller construct (31)
A support member (12) that is spaced apart from the roller construct (31) and is connectable to the cover (32)
Wherein the roller construct (33,34) is slidable laterally relative to the track (1121).  
The support member (12) holds the cover (32) in a substantially horizontal position.
Li ‘656 fails to disclose: 
A pair of support members.
The support members are length adjustable.
Ghazali ‘470 discloses: 
A pair of support members (8)
The support member (8) is length adjustable.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Li ‘656 to make the support member include a pair of support members as taught by Ghazali ‘470 in order to distribute the weight of the device as well as help stabilize the cover when extended.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Li ‘656 to make the support members be length adjustable as taught by Ghazali ‘470 in order to provide differing angles of deployment of the curtain based on a user’s needs. 
As best understood, in regard to claims 2 and 3, Li ‘656 fails to disclose: 
Wherein the length adjustable support member rotates about a fixed point at a lower end of the length adjustable support member so that a distal portion of the length adjustable support member moves within a plane defined by an x and y axis and is extendable so that the distal portion of the length adjustable support member is positioned beyond a side of the vehicle, and the length adjustable support member is connectable to the cover when the cover is extended generally horizontally, and the length adjustable support member connects to the cover when the cover is positioned beyond the side of the vehicle by lateral positioning of the roller beyond the side of the vehicle. 
Ghazali ‘470 discloses: 
Wherein the length adjustable support member (8) rotates about a fixed point (shown in Fig 20 and paragraph [0046])at a lower end of the length adjustable support member (8) so that a distal portion of the length adjustable support member moves within a plane defined by an x and y axis and is extendable (capable of being extended) so that the distal portion of the length adjustable support member (8) is positioned beyond a side of the vehicle, and the length adjustable support member is connectable to the cover when the cover is extended generally horizontally, and the length adjustable support member connects to the cover when (not positively recited, only needs to be capable) the cover is positioned beyond the side of the vehicle by lateral positioning of the roller beyond the side of the vehicle. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Li ‘656, as modified above, to make the length adjustable support member rotate about a fixed point and be extendable as taught by Ghazali ‘470 in order to provide an increased flexibility in deployment of the device by allowing movement in multiple directions and angles. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Li ‘656, as modified above, to include a second length adjustable support member as taught by Ghazali ‘470 in order to distribute the weight of the device as well as help stabilize the cover when extended. 
In regard to claims 7-8, Li ‘656 discloses: 
Wherein the roller construct (31) is slidable laterally to a first side of the track (1121) and laterally to an opposite side of the track (1121).
Wherein the track (1121) is mounted over a cab of a vehicle (2) and the roller construct (31) is slidable laterally beyond a side of the vehicle. (The roller construct is capable of this.)
In regard to claim 9, Li ‘656/Ghazali ‘470 discloses: 
Wherein the track (1121, Li ‘656) is mounted over a cab of a vehicle (2, Li ‘656) and the roller construct (31, Li ‘656) is slidable beyond a side of the vehicle.
Wherein an upper end of the length adjustable support member (8, Ghazali ‘470) extends beyond a side of the vehicle. (Figure 21) 
In regard to claim 11, Li ‘656/Ghazali ‘470 discloses:
Wherein the length adjustable (as taught by Ghazali ‘470) support member (12, Li ‘656) is mounted near a front of the vehicle. (Figure 2)
Li ‘656/Ghazali ‘470 fail to disclose: 
The length adjustable support member is mounted at rear of the vehicle. 	
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Li ‘656/Ghazali ‘470 to locate the length adjustable support member near a rear of the vehicle in order to provide shade at a different location for different occupants and because it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
In regard to claim 15, Li ‘656 discloses: 
Wherein the track (1121) and the roller construct (31) are in a tongue and groove relationship. (Track 1121 comprising a groove and roller construct 33,34 comprising the tongue)
Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li 2006/0049656 and Ghazali 2006/0086470 as applied to claim 1 and further in view of Funk 2006/0267372.
In regard to claim 4 Lin ‘656/Ghazali ‘470 discloses: 
The length adjustable (as taught by Ghazali ‘470) support member (12, Lin ‘656) is connected to the cover (32, Lin ‘656)
A second length adjustable support member (as taught by Ghazali ‘470) that is spaced apart from the roller construct (31, Lin ‘656), and is connected to the cover (32, Lin ‘656).
Lin ‘656 fails to disclose: 
Wherein the length adjustable support members rotate about an axis at a proximal end thereof.
Wherein the second length adjustable support member is positioned adjacent to the proximal end of the length adjustable support member, and a distal end of the first length support member and a distal end of the second length adjustable support member extend away from each other in an angular relationship. 
Ghazali ‘470 discloses: 
Wherein the length adjustable support members (8) rotate about axis at a proximal end thereof. (shown in Figure 20) 
Funk ‘372 discloses: 
Wherein the second length adjustable support member (106, left) is positioned adjacent to the proximal end of the length adjustable support member (106, right), and a distal end of the first length support member and a distal end of the second length adjustable support member extend away from each other in an angular relationship. Figure 1
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Li ‘656, as modified above, to make the length adjustable support member rotate about am axis at a proximal end as taught by Ghazali ‘470 in order to provide an increased flexibility in deployment of the device by allowing movement in multiple directions and angles. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Li ‘656/Ghazali ‘470 to locate the second length support member by adjacent the first length support member as taught by Funk ‘372 in order to allow a single mounting fixture to be used, simplifying installation reducing the number of parts used. 
In regard to claim 10, Li ‘656/Ghazali ‘470/Funk ‘372 discloses: 
Wherein the track (1121, Li ‘656) is mounted over a cab of a vehicle (2, Li ‘656) and the roller construct (31, Li ‘656) is slidable beyond a side of the vehicle.
Wherein an upper end of the length adjustable support member (8, Ghazali ‘470) extends beyond a side of the vehicle. (Figure 21) 
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li 2006/0049656 and Ghazali 2006/0086470 as applied to claim 1 and further in view of Michalczyk 10,907,405.
In regard to claim 12 Li ‘656 fails to disclose: 
Wherein the track is mounted in a fixed position and the roller is slidable laterally from a position inside the housing to a first position outside the housing.
 Michalczyk ‘405 discloses: 
Wherein the track (450)(340) is mounted in a fixed position and the roller (300) is slidable laterally from a position inside a housing (200) (Figure 2) to a first position outside the housing (figure 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Li ‘656 to make the track be slidable from a position inside the housing to position outside the housing as taught by Michalczyk ‘405 in order to provide more protection for the track when the device is not in use. 
Response to Arguments
Applicant's arguments regarding the Lin reference have been fully considered but they are not persuasive. 
In response to applicant’s argument that the C-shaped clip 1121 of Lin is not f a track, the examiner respectfully disagrees. The center of 1121 clearly serves to act as a groove serving as a guide for supporting the body of the roller 31. 
Applicant argues that based on the applicant’s specification that applicants claimed “track” is not an elastic clip having a C-shaped cross section, however applicant’s claims provide no defining features or characteristics of the claimed track to distinguish it from the clip of Lin. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s argument that Li does not disclose a pair of adjustable support members, as presented in the previous rejection of claims 2-4, Ghazali teaches a pair of adjustable support arms. Applicant has failed to address this previously presented combination. 
In response to applicant’s argument that the function of Li’s clip is not the same as the track of the applicants, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As stated above, the Li is capable of performing this function. 
In response to applicant’s argument that Li fails to disclose a cover in a substantially horizontal position, the examiner respectfully disagrees. The term “substantially” does not require the cover to be fully horizontal, and based on the Figures of Lin, the horizontal component of the cover appears to be greater than the vertical component, thus the cover is substantially horizontal. 
In response to applicant’s argument that Li fails to disclose the adjustable support member, this is taught by the Ghazali reference. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument regarding claim 15 that the track roller of Li are not in a tongue and groove relationship, the examiner respectfully disagrees. As stated previously, the opening of the track comprises a groove, and the structure of the roller fills that groove, as such it is a tongue and groove relationship. 
In regard to applicant’s argument that Ghazali does not show a length adjustable support member that rotates about an axis as a proximal end, the examiner respectfully disagrees. As shown in the rejection above, this is clearly taught by Ghazali. 
In response to applicant’s argument that Ghazali and Funk do not teach a track mounted over a cab of the vehicle, this is taught by Lin as shown above.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that Michalczyk is non-analogous art the examiner respectfully disagrees as Michalczyk is in the field of retractable and extensible roller covers. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634